Citation Nr: 0016915	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-44 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied a November 1995 claim for an 
increased evaluation for posttraumatic stress disorder 
(PTSD), then rated 30 percent disabling.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claim.

In a December 1997 rating decision, the RO assigned a 50 
percent rating for PTSD effective from November 1995.  
Inasmuch as a higher evaluation is potentially available, and 
as the issue of an increased rating was already in appellate 
status at the time of the December 1997 rating action, the 
Board will consider entitlement to an increased rating for 
PTSD for the entire appeal period.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Although the veteran had appealed for service connection for 
hearing loss, by letter dated January 31, 2000, his 
representative withdrew that issue.  Accordingly, the Board 
deems that the criteria for withdrawal of a substantive 
appeal prior to Board decision have been met and that issue 
is no longer on appeal.  See 38 C.F.R. § 20.204 (b), (c) 
(1999).

The veteran requested a hearing before a member of the Board 
but withdrew that request in December 1997.  He testified 
before an RO hearing officer in February 1997.  A July 1997 
hearing was devoted entirely to the issue that has been 
withdrawn.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained. 

2.  The veteran's PTSD is manifested by considerable 
impairment of the ability to establish or maintain effective 
or favorable relationships with people and reduced 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment; symptoms such as 
impaired judgment, memory problems, and disturbances of 
motivation and mood cause difficulty in establishing and 
maintaining effective work and social relationships.

3.  Severe impairment in the veteran's ability to establish 
and maintain effective relationships or in the ability to 
obtain and retain employment is not shown.  

4.  Deficiencies due to such symptoms as suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships are not shown.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (effective 
as of November 7, 1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

A July 1987 VA social survey notes that the veteran had held 
several jobs since active service and that he was currently 
working as a purchasing agent for the County.  According to 
the report, he had problems with his supervisors as well as 
marital problems.  He reported two to three nightmares per 
week and flashbacks of Vietnam even more often.

In August 1987, the veteran reported having had at least 13 
jobs from 1968 to 1987. 

In November 1989, the RO established service connection for 
PTSD and assigned a 10 percent rating.  The evidence of 
record at that time includes the veteran's testimony that he 
lost 22 days of work in the prior year due to both PTSD and 
other medical problems.  The decision noted minor marital 
problems and complaint of nightmares, flashbacks, and 
insomnia. 

A January 1991 VA outpatient report notes that the veteran 
was concerned over Persian Gulf developments.  In August 
1991, he reported increased anxiety and short temperament.  
An August 1991 VA mental disorders examination report notes 
that the veteran was working as a buyer at a job that he had 
held since October 1988.  He reported that he had lost 3 to 5 
days of work in the recent year because of emotional 
problems.  He felt that he had a low tolerance to frustration 
as well as nightmares, flashbacks, and insomnia.

In an October 1991 rating decision, the RO assigned a 30 
percent rating for increased PTSD symptomatology effective 
from January 1991.  

In June 1993, the veteran requested an increased rating.  

An August 1993 VA mental disorders examination report notes 
that the veteran still worked as a buyer in the job that he 
had held since October 1988.  The veteran reported a recent 
separation from his wife.  The examiner noted that the 
veteran's affect was anxious and repressed but his speech was 
logical, relevant, and coherent.  The examiner found the 
veteran to be friendly, cooperative and appropriately 
dressed.  His symptoms included guilt, insomnia, and 
nightmares.  His reasoning, insight, judgment, and memory 
were adequate.  He currently took Zoloft and Buspar.  The 
examiner noted that the veteran showed poor social and 
industrial adaptation.  The Axis I diagnosis was  PTSD, 
chronic, delayed.  No Global Assessment of Functioning (GAF) 
score was assigned.

In an October 1994 rating decision, the RO continued a 30 
percent rating for PTSD, effective from July 29, 1992 on the 
basis of definite industrial impairment. 

In November 1995, the veteran requested reevaluation.  

In May 1996, the RO received VA outpatient treatment reports 
reflecting monthly VA mental health counseling during 1994 to 
1996.  These reports note depression loneliness, bitterness 
and anxiety.  A February 1996 report notes good response to a 
change in medication.  The report also reflects that the 
veteran had a new girlfriend and decreased anxiety but that 
his social stressors had increased.

As noted in the introduction, in June 1996, the RO continued 
a 30 percent rating.  

In February 1997, the veteran testified before an RO hearing 
officer that he had fallen out of bed four times in recent 
three months because of nightmares and night sweats.  He 
testified that his nightmares were of an ambush in Vietnam.  
He testified that he still worked for a state university but 
had trouble getting promoted.  He indicated that he usually 
did not get merit bonuses but that he recently had received 
one.  He felt teased by his fellow workers and he reported 
memory problems on the job.  He admitted to having trouble 
getting along with others and with his children.  He recalled 
that he lost about 10-day's work during the last year because 
of PTSD.  

The veteran's former spouse testified concerning the 
veteran's difficulties with family relationships.  She 
testified that he felt very insecure outside of his house or 
around other people.  She recalled certain events where the 
veteran displayed questionable judgment.

An April 1997 VA PTSD examination report indicates that the 
veteran reportedly had missed a lot of work because of PTSD 
nightmares but still had his job that he began in 1988.  He 
currently took fluvoxamine, Trazadone, and Buspar but he felt 
that his symptoms had gotten worse despite increased 
medication.  He reported many on-the-job problems due to his 
impatience with coworkers and inability to control his 
temper.  He reported that he had very few friends and was sad 
and lonely.  The diagnosis was PTSD.  A Global Assessment of 
Functioning (GAF) score of 52 was assigned [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 51 to 60 is indicative 
of moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  See 38 C.F.R. § 4.125 
(1999)].  The examiner also found that the veteran had 
"considerable difficulties" at work.

Outpatient reports received in September 1997 note continued 
VA treatment but with less frequency.  Continued severe 
symptoms even with medication are noted.

In a December 1997 rating decision, the RO assigned a 50 
percent rating for PTSD effective from November 1995.

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  The regulations 
do not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, the regulation 
pertaining to evaluation of mental disorders was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125- 4.130 (1999)) 
(hereinafter referred to as the "revised criteria").  The 
United States Court of Appeals for Veteran Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the ... judicial appeal process has been concluded, the 
version most favorable to appellant should and ... will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  See Karnas v. Derwinski, 1 Vet. App. 
308, 312- 313 (1991).  In that decision, the Court noted that 
this view comports with the general thrust of the duty-to-
assist and the benefit-of-the-doubt doctrines.  Id.

Under the former provisions, the evaluation of mental 
disorders such as PTSD will be rated as follows: 

A 50 percent rating requires that the ability to 
establish or maintain effective or favorable 
relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency 
levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain 
effective or favorable relationships with people 
is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that 
there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts 
except the most intimate be so adversely affected 
as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes 
(such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain 
employment.  

See 38 C.F.R. § 4.132, Diagnostic Code 9411, effective prior 
to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, PTSD will be rated as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).

Because the RO has assigned a 50 percent rating for the 
entire appeal period, the Board will consider whether there 
is any basis to assign a higher rating.  

The assigned GAF score of 52 indicates moderate difficulty in 
social, occupational, or school functioning, i.e., few 
friends, conflicts with peers and coworkers, but it does not 
conclusively demonstrate the level of impairment due to PTSD.  
The Board must therefore look at other factors.  The Board 
notes that the veteran is employed and has some social 
relationships.  The veteran has held his current job since 
1988, although his examiner has reported that the veteran has 
considerable difficulties at work.  He testified about his 
trouble getting promoted but also said that he did receive a 
merit bonus.  He testified about his memory problems on the 
job, trouble with other workers, and temper problems.  He has 
reported flashbacks and nightmares of Vietnam.  

The evidence demonstrates that the veteran's PTSD is 
manifested by considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people and by reduced reliability, flexibility, and 
efficiency levels that result in considerable industrial 
impairment.  Also shown are such symptoms as impaired 
judgment, memory problems, and disturbances of motivation and 
mood that cause difficulty in establishing and maintaining 
effective work and social relationships.

Under the former criteria of Diagnostic Code 9411, the 
veteran's PTSD symptoms warrant a 50 percent rating.  A 70 
percent rating is not warranted under the former criteria 
because, although considerable impairment is shown, severe 
impairment is not shown.  The veteran has continued in his 
present job since 1988 and has received some advancement.  He 
maintains some relationships, although perhaps not many.  
These impairments do not approximate the criteria for severe 
impairment in his ability to establish and maintain effective 
relationships. 

Under the revised provisions of the rating schedule, a 70 
percent rating is warranted where the evidence demonstrates 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood) if those deficiencies 
are caused by symptoms that are generally more serious than 
the symptoms listed under the 50 percent rating.  The 
evidence does reflect deficiencies in work, family relations, 
judgment, thinking, and mood; however, to warrant a 70 
percent rating, these impairment must have been caused by 
symptoms such as suicidal ideation, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, near 
continuous panic or depression, spatial orientation, neglect 
of hygiene or personal appearance, or inability to establish 
and maintain effective relationships.  These symptoms simply 
are not shown.  Therefore, the criteria for a 70 percent 
rating for PTSD are not met under the revised criteria.  


Considering all of the evidence of record, the Board finds 
that the criteria for a higher schedular rating for PTSD are 
not more nearly approximated.  See 38 C.F.R. § 4.7.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).

Finally, this case has not presented evidence of such an 
exceptional or unusual disability picture with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  There has been no 
recent hospitalization for PTSD, and there is no medical 
evidence of marked interference with the veteran's employment 
beyond the impairment acknowledged by the schedular rating.  
Thus, referral of the case to appropriate VA officials for 
consideration of an extra-schedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

The claim for an increased rating for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

